         Case 2:18-cv-01608-WSS Document 50 Filed 02/20/19 Page 1 of 1




Jennifer M. Herrmann, Esq. (PA Atty. No. 209512)
JASINSKI, P.C.
Sixty Park Place, 8th Floor
Newark, New Jersey 07102
Tel: (973) 824-9700
Fax: (973) 824-6061
Attorneys for defendant CHMS Group LLC

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 R. ALEXANDER ACOSTA, Secretary of
 Labor, United States Department of Labor,
                                                     Civil Action No. 2:18-cv-01608-PJP
                                Plaintiff,
                                                     Hon. Peter J. Phipps, U.S.D.J.
         v.

 COMPREHENSIVE HEALTHCARE
 MANAGEMENT SERVICES, LLC, et al.,

                               Defendants.


              DEFENDANT CHMS GROUP LLC’S DISCLOSURE STATEMENT

       Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable Judges and
Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for
defendant CHMS Group LLC, in the above captioned action, certifies that there are no parents,
subsidiaries, and/or affiliates of said party that have issued shares or debt securities to the public.

                                                       JASINSKI, P.C.
                                                       Attorneys for Defendant


Dated: February 20, 2019                        By: s/Jen Herrmann
                                                     Jennifer M. Herrmann
                                                     JASINSKI, P.C.
                                                     Sixty Park Place, 8th Floor
                                                     Newark, New Jersey 07102
                                                     Tel: (973) 824-9700
                                                     Fax: (973) 824-6061
                                                     jherrmann@jplawfirm.com
                                                     PA 209512
